1     CHANYONG JEONG, ESQ. (SBN 255244)                               JS-6
2    jeong@jeonglikens.com
      JEONG & LIKENS, L.C.
3     222 S. Oxford Ave.
4     Los Angeles, California 90004
      Tel. 213-688-2001
5     Fax. 213-315-5035
6     Attorneys for Plaintiff, NS INTERNATIONAL TEXTILES
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA

10
11   NS INTERNATIONAL TEXTILES, a
12   South Korea Corporation;     Case No. 2:19-cv-02691-RGK (PLAx)
                 Plaintiff,       [Assigned to Hon. R. Gary Klausner
13
14                vs.                           [PROPOSED] ORDER
15   MISS AVENUE, INC., a California
     Corporation;        CORNERSTONE
16   APPAREL, INC. d/b/a PAPAYA
     CLOTHING, a California Corporation;
17   DOES 1 through 10 inclusive,

18               Defendants.
19
           HAVING REVIEWED THE STIPULATION TO DISMISS, by and
20
     between Plaintiff NS INTERNATIONAL TEXTILES and Defendants MISS
21
     AVENUE, INC. and CONNERSTONE, APPAREL, INC, the Court hereby orders
22
     that the above-captioned action be dismissed with prejudice.
23
           Each party shall bear its own costs and attorney’s fees.
24
     IT IS SO ORDERED.
25
26   Dated: March 6, 2020
27
                                     By:
28                                          Honorable R. Gary Klausner
                                                1
                                    STIPULATION FOR DISMISSAL
